DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. US 8,341,095 in view of Maitra et al. US 2017/0161366.
Regarding claims 1, 7, and 13, Bai teaches “a learning method executed by a processor included in a learning apparatus, the learning apparatus including a memory” (col. 2 last ¶ “A computer-usable or computer readable medium may include any apparatus that stores, communicates, propagates, or transports the program for use by or in connection with the instruction execution system, apparatus, or device”), “the learning method comprising: acquiring, from among a plurality of learning samples stored in the memory, a query or a matching (col. 6 ¶2 “Training: Suppose we are given a set of tuples R (labeled data), where each tuple contains a query q, a relevant document d.sup.+ and an irrelevant (or lower ranked) document”); 
“calculating a first score of the matching document text with respect to the query from a first N-dimensional vector of the query obtained by referring to a first model for converting the query into the first N-dimensional vector” (fig. 1 and col. 5 last ¶ “Block 11 represents a document d, and block 12 represents a query q. In block 13, a TFIDF vector is built for document d and in block 14, a TFIDF vector is built for query q”) “and a second N-dimensional vector of the matching document text obtained by referring to a second model for converting the matching document text into the second N-dimensional vector” (previous citation, “Block 11 represents a document d, and block 12 represents a query q. In block 13, a TFIDF vector is built for document d and in block 14, a TFIDF vector is built for query q”); 
“acquiring, from among the plurality of learning samples, a plurality of candidates of a non-matching document text to which a label of an incorrect answer not matching the query is given” (col.6 ¶2-3 “Suppose we are given a set of tuples R (labeled data), where each tuple contains a query q, a relevant document d.sup.+ and an irrelevant (or lower ranked) document[…]iteratively, one picks a random tuple” wherein since the tuples containing irrelevant documents and being selected is functionally the same as acquiring non-matching document candidates); 
“calculating, for each of the plurality of candidates, a second score with respect to the query by using the second N-dimensional vector obtained by referring to the second model and the first N-dimensional vector of the query” (abstract “A similarity score is determined between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix”); 
(Maitra [0066] “cloud server device 220 may determine the candidate document score based on an average of the candidate value scores, a highest candidate value score of the candidate value scores, a lowest candidate value score of the candidate value scores, a subset of the candidate value scores, a weighted average of the candidate value scores, a sum of the candidate value scores, a sum of a subset of the candidate value scores, a median of the candidate value scores, or the like”); 
“determining whether to update the first model and the second model based on comparison of the first score of the matching document text with respect to the query and the second score of the non-matching document text with respect to the query” ([0074] “cloud server device 220 may update the model for determining candidate document scores based on feedback from client device 210. For example, cloud server device 220 may use a model to determine candidate document scores for a set of candidate documents with regard to a particular requirements document based on a set of candidate value scores associated with the set of candidate documents”) and 
“updating the first model and the second model when a result of the determination satisfies a predetermined condition” ([0075] “cloud server device 220 may receive information identifying the selected candidate documents and/or the ranked order, and may update the model based on the machine learning algorithm”)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bai with that of Maitra since a combination of known methods would yield predictable results. It is known as shown in Maitra to 
	Note that independent claims 7 and 13 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, the claims are subject to the same rejection. The different embodiments including a memory and processor, and non-transitory computer readable medium is taught by Maitra [0004] and [0028].  
Regarding claims 2 and 8, the Bai and Maitra references have been addressed above. Bai further teaches “wherein the acquiring a plurality of candidates of the non-matching document text includes: executing ranking based on a degree of coincidence of keywords between a word included in the query and a word included in a predetermined document text set” (col. 11 ¶6 “a weight matrix (W) is generated which distinguishes between relevant documents and lower ranked documents by comparing document/query tuples” lower ranked documents i.e. non-matching documents); and 
Maitra further teaches “acquiring, from a result of the ranking, a higher-order predetermined number of the plurality of document texts as the plurality of candidates of the non-matching document text” ([0019] “based on the candidate document scores outputted by the model, the cloud server device may generate a ranked list of candidate documents. As further shown, the ranked list may identify candidate documents, of the set of candidate documents, that best match the requirement values identified by the requirements document”)
Regarding claims 3 and 9, the Bai and Maitra references have been addressed above. Bai further teaches “wherein the determining includes determining whether the first score of the matching document text is smaller than the second score of the non-matching document text” (abstract “A weight matrix is generated which distinguishes between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach”), 
Maitra further teaches “and the updating includes updating the first model and the second model when it is determined that the first score of the matching document text is smaller than the second score of the non-matching document text” ([0075] “cloud server device 220 may receive information identifying the selected candidate documents and/or the ranked order, and may update the model based on the machine learning algorithm” wherein ranking implies score)
Regarding claims 6 and 12, the Bai and Maitra references have been addressed above. Maitra further teaches “wherein the learning method is repeated until predetermined accuracy is obtained by the first model and the second model” ([0075] “cloud server device 220 may determine that the recipient tends to select candidate documents that are associated with an experience candidate value score that satisfies a threshold, and may modify the model to assign higher weight to experience candidate value scores that satisfy the threshold than to other candidate value scores.”)
Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. US 8,341,095 in view of Maitra et al. US 2017/0161366 further in view of Zeng et al. US 2017/0097962.
Regarding claims 4 and 10, the Bai and Maitra references have been addressed above. Both references do not explicitly teach element adding. Zeng however teaches “wherein the first N-dimensional vector of the query is acquired by calculating an element sum of the first N-dimensional vector extracted from the first model for each of a plurality of words included in the query” (Zeng [0010] “accumulate the element determined in each row, to obtain a sum value corresponding to each row; determine a row .rho..sub.w.sup.n corresponding to a sum value that ranks in the top preset proportion .lamda..sub.w in descending order”);” and the second N-dimensional vector of the matching document text is acquired by calculating an element sum of the second N-dimensional vector extracted from the second model for each of a plurality of words included in the matching document text” (previous citation, the functionality is the same regardless of which vector is being processed )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bai and Maitra with that of Zeng since a combination of known methods would yield predictable results. It is known in the art as shown by Zeng to accumulate or add elements in a vector in order to obtain a sum value, and thus this simple arithmetic would operate in a normal and predictable manner. 
Regarding claims 5 and 11, the Bai, Maitra, and Zeng references have been addressed above. Zeng further teaches “wherein the learning method is repeated until the learning method is executed on all of the plurality of learning samples” (Zeng [0105] “repeatedly execute an iterative process of performing calculation on the object element determined at a previous time in the term-document matrix of the training document according to the current document-topic matrix and the current term-topic matrix of the LDA model”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/            Examiner, Art Unit 2124